The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 11, 2015

                                     No. 04-14-00050-CR

                                 Taylor Rae ROSENBUSCH,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR11075
                          Honorable Dick Alcala, Judge Presiding


                                       ORDER
        Appellant Taylor Rae Rosenbusch’s briefs were due to be filed no later than February 9,
2015. On February 10, 2015, Appellant filed both briefs and two motions for extension of time
seeking a one day extension. The motions are GRANTED. Appellant’s briefs are deemed
timely filed on February 10, 2015.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court